DETAILED ACTION
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/639,490, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  







The provisional application do not have the words:
“vector” in claim 3;
“filter” in claims 15,16;
“approval” in claims 17-20;
“rejection” in claims 17-20;
“alerts” in claims 21-23
Accordingly, claims 3,15,16,17,18,19,20,21,22 and 23 (and possibly other claims: all claims have not been checked for support under 35 USC 112(a)) are not entitled to the benefit of the prior application.
Claim Objections
Claims 1-23 and 25 are objected to because of the following informalities:  
Regarding claim 1, line 6 is missing “and” for the last limitation. For example, claim 24, line 6 has “and” for the last limitation.
Thus, claims 2-23 are objected for depending on claim 1.
Further regarding claim 6, line 1’s “generates” ought be “generate[[s]]”. 
Regarding claim 25, lines 8-12 is improperly listing items using (a) and (b). For example, see claim 3, lines 2-6 that is properly listing items using (a)-(e). 
Appropriate correction is required.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 1-25, 35 USC 112(f) in not invoked in claims 1-25 because the claimed “Online” provides structure in light of applicant’s fig. 1.







The following definitions are “taken” via MPEP 2111.01 III. "PLAIN MEANING" REFERS TO THE ORDINARY AND CUSTOMARY MEANING GIVEN TO THE TERM BY THOSE OF ORDINARY SKILL IN THE ART, 3rd paragraph, emphasis added:
“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings. Moreover , when the specification is clear about the scope and content of a claim term, there is no need to turn to extrinsic evidence for claim interpretation. 3M Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326-28, 107 USPQ2d 1717, 1726-27 (Fed. Cir. 2013) (holding that "continuous microtextured skin layer over substantially the entire laminate" was clearly defined in the written description, and therefore, there was no need to turn to extrinsic evidence to construe the claim).”

The claimed “reviews” (as in “an expert reviews explanation information” in claim 9) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein “evaluation” is “taken” as the meaning of the claimed “review” via MPEP 2111.01 III:
review
noun
1	a critical article or report, as in a periodical, on a book, play, recital, or the like; critique; evaluation.

The claimed “to” (as in “a pattern determined to be significant” in claim 23) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein--(used for expressing result)--is “taken” as the meaning of the claimed “to” via MPEP 2111.01 III:
to
preposition
8	(used for expressing agency, result, or consequence):
to my dismay; The flowers opened to the sun.




The claimed “be” (as in “a pattern determined to be significant” in claim 23) is interpreted in light of applicant’s disclosure and definition thereof via Dictionary.com wherein:
A.	--(used as a copula to connect the subject with its predicate adjective, or predicate nominative, in order to describe, identify, or amplify the subject)—or
B.	--(used as a copula to connect the subject with an adjective used in the predicate, especially with a copulative verb, that expresses state, and attributive to the subject, in order to describe, identify, or amplify the subject)
is “taken” as the meaning of the claimed “be” via MPEP 2111.01 III:
be
verb (used without object), present singular 1st person am,2nd are or (Archaic) art,3rd is,present plural are;past singular 1st person was,2nd were or (Archaic) wast or wert,3rd was,past plural were;present subjunctive be;past subjunctive singular 1st person were,2nd were or (Archaic) wert,3rd were;past subjunctive plural were;past participle been;present participle be·ing.

6	(used as a copula to connect the subject with its predicate adjective, or predicate nominative, in order to describe, identify, or amplify the subject):
Martha is tall. John is president. This is she.

wherein “predicate adjective” is defined:
predicate adjective
noun Grammar.
1	an adjective used in the predicate, especially with a copulative verb and attributive to the subject, as in He is dead, or attributive to the direct object, as in It made him sick.

wherein “verb” is defined:
verb
noun
1	any member of a class of words that function as the main elements of predicates, that typically express action, state, or a relation between two things, and that may be inflected for tense, aspect, voice, mood, and to show agreement with their subject or object.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


















Double Patenting via co-pending US Patent Application
17/695,787
(projected publication 06/30/2022)

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 1, reference claim 20 does not disclose “,continuously updated,”. Meusel discloses claim 1 as shown in the below 35 USC 102 rejection of claim 1. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 1 and recognize that the modification is predictable or looked forward to because the modification “indicates that the predictive model is satisfactory”, Meusel, [0032], 2nd S.
This is a provisional nonstatutory double patenting rejection.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 2, reference claim 20 does not disclose claim 2. Meusel teaches claim 2 as shown in the below 35 USC 102 rejection of claim 2. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 2 for the same reasons as in the other below double patenting rejection of claim 2 below via US Patent 11,315,030.
This is a provisional nonstatutory double patenting rejection.
Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Bruns et al. (US Patent 2018/0211204 A1). 
Regarding claim 24, reference claim 20 does not disclose claim 24. Bruns discloses claim 3 as shown in the below 35 USC 103 rejection of claim 3. Thus, one of skill in the art can modify reference claim 20 with Brun’s teaching of claim 3 for the same reasons as in the 35 USC 103 rejection of claim 3 below.
This is a provisional nonstatutory double patenting rejection.
Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Bruns et al. (US Patent 2018/0211204 A1) as applied above further in view of Rickard, Jr. et al. (US Patent App. Pub. No.: US 2018/0089585 A1).    
Regarding claim 4, reference claim 20 does not disclose claim 4. Rickard discloses claim 4 as shown in the below 35 USC 103 rejection of claim 4. Thus, one of skill in the art can modify reference claim 20 with Rickard’s teaching of claim 4 for the same reasons as in the below 35 USC 103 rejection of claim 4 below.
This is a provisional nonstatutory double patenting rejection.




Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 5, reference claim 20 does not disclose claim 5. Meusel discloses claim 5 as shown in the below 35 USC 102 rejection of claim 5. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 5 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 6, reference claim 20 does not disclose claim 6. Meusel discloses claim 6 as shown in the below 35 USC 102 rejection of claim 6. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 6 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 7, reference claim 20 does not disclose claim 7. Meusel discloses claim 6 as shown in the below 35 USC 102 rejection of claim 7. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 7 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 8, reference claim 20 does not disclose claim 8. Meusel discloses claim 8 as shown in the below 35 USC 102 rejection of claim 8. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 8 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 9, reference claim 20 does not disclose claim 9. Meusel discloses claim 9 as shown in the below 35 USC 102 rejection of claim 9. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 9 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.




Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 10, reference claim 20 does not disclose claim 10. Meusel discloses claim 10 as shown in the below 35 USC 102 rejection of claim 10. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 10 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 11, reference claim 20 does not disclose claim 11. Meusel discloses claim 11 as shown in the below 35 USC 102 rejection of claim 11. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 11 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 12, reference claim 20 does not disclose claim 12. Meusel discloses claim 12 as shown in the below 35 USC 102 rejection of claim 12. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 12 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 13, reference claim 20 does not disclose claim 13. Meusel discloses claim 13 as shown in the below 35 USC 102 rejection of claim 13. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 13 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 14, reference claim 20 does not disclose claim 14. Meusel discloses claim 14 as shown in the below 35 USC 102 rejection of claim 14. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 14 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.




Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 15, reference claim 20 does not disclose claim 15. Meusel discloses claim 15 as shown in the below 35 USC 102 rejection of claim 15. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 15 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 16, reference claim 20 does not disclose claim 16. Meusel discloses claim 16 as shown in the below 35 USC 102 rejection of claim 16. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 16 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1). 
Regarding claim 17, reference claim 20 does not disclose claim 17. Nelson discloses claim 17 as shown in the below 35 USC 103 rejection of claim 17. Thus, one of skill in the art can modify reference claim 20 with Nelson’s teaching of claim 17 for the same reasons as in the 35 USC 103 rejection of claim 17 below.
This is a provisional nonstatutory double patenting rejection.
Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1). 
Regarding claim 18, reference claim 20 does not disclose claim 18. Nelson discloses claim 18 as shown in the below 35 USC 103 rejection of claim 18. Thus, one of skill in the art can modify reference claim 20 with Nelson’s teaching of claim 18 for the same reasons as in the 35 USC 103 rejection of claim 17 below.
This is a provisional nonstatutory double patenting rejection.
Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1). 
Regarding claim 19, reference claim 20 does not disclose claim 19. Nelson discloses claim 19 as shown in the below 35 USC 103 rejection of claim 19. Thus, one of skill in the art can modify reference claim 20 with Nelson’s teaching of claim 19 for the same reasons as in the 35 USC 103 rejection of claim 17 below.
This is a provisional nonstatutory double patenting rejection.



Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1). 
Regarding claim 20, reference claim 20 does not disclose claim 20. Nelson discloses claim 20 as shown in the below 35 USC 103 rejection of claim 20. Thus, one of skill in the art can modify reference claim 20 with Nelson’s teaching of claim 20 for the same reasons as in the 35 USC 103 rejection of claim 17 below.
This is a provisional nonstatutory double patenting rejection.
Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018. 
Regarding claim 21, reference claim 20 does not disclose claim 21. Shirazipour discloses claim 21 as shown in the below 35 USC 103 rejection of claim 21. Thus, one of skill in the art can modify reference claim 20 with Shirazipour’s teaching of claim 21 for the same reasons as in the 35 USC 103 rejection of claim 21 below.
This is a provisional nonstatutory double patenting rejection.
Claim 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018. 
Regarding claim 22, reference claim 20 does not disclose claim 22. Shirazipour discloses claim 22 as shown in the below 35 USC 103 rejection of claim 22. Thus, one of skill in the art can modify reference claim 20 with Shirazipour’s teaching of claim 22 for the same reasons as in the 35 USC 103 rejection of claim 21 below.
This is a provisional nonstatutory double patenting rejection.
Claim 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018. 
Regarding claim 23, reference claim 20 does not disclose claim 23. Shirazipour discloses claim 23 as shown in the below 35 USC 103 rejection of claim 23. Thus, one of skill in the art can modify reference claim 20 with Shirazipour’s teaching of claim 23 for the same reasons as in the 35 USC 103 rejection of claim 21 below.
This is a provisional nonstatutory double patenting rejection.



Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 24, reference claim 20 does not disclose claim 24. Meusel discloses claim 24 as shown in the below 35 USC 102 rejection of claim 24. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 24 for the same reasons as in the other below double patenting rejection of claim 2 below.
This is a provisional nonstatutory double patenting rejection.
Claim 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 17/695,787 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Bruns et al. (US Patent 2018/0211204 A1). 
Regarding claim 25, reference claim 20 does not disclose claim 25. Meusel and Bruns discloses claim 25 as shown in the below 35 USC 103 rejection of claim 25. Thus, one of skill in the art can modify reference claim 20 with Meusel’s and Brun’s teaching of claim 25 for the same reasons as in the below 35 USC 103 rejection of claim 25 below.
This is a provisional nonstatutory double patenting rejection.














Double Patenting via co-pending IDS cited US Patent Application
16/125,744:US 2019/0279043 A1

Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 11 anticipates the broader application claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding claim 2, reference claim 11 does not disclose claim 2. Meusel teaches claim 2 as shown in the below 35 USC 102 rejection of claim 2. Thus, one of skill in the art can modify reference claim 11 with Meusel’s teaching of claim 2 for the same reasons as in the other below double patenting rejection of claim 2 below via US Patent 11,315,030.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 3 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 12 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 12 anticipates the broader application claim 3.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Rickard, Jr. et al. (US Patent App. Pub. No.: US 2018/0089585 A1).. 
Regarding claim 4, reference claim 11 does not disclose claim 4. Rickard teaches claim 4 as shown in the below 35 USC 103 rejection of claim 4. Thus, one of skill in the art can modify reference claim 11 with Rickardl’s teaching of claim 4 for the same reasons as in the below 35 USC 103 rejection of claim 4 below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 5 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 13 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 13 anticipates the broader application claim 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 6 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 14 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 14 anticipates the broader application claim 6.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 15 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 15 anticipates the broader application claim 7.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 8 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 16 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 16 anticipates the broader application claim 8.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 16 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 16 anticipates the broader application claim 9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 17 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 17 anticipates the broader application claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 17 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 17 anticipates the broader application claim 11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 12 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 18 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 18 anticipates the broader application claim 12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding application claim 13, reference claim 11 does not disclose application claim 13. Meusel teaches application 13 as shown in the below 35 USC 102 rejection of claim 13, below. Thus, one of skill in the art of learn can modify reference claim 11’s learning with Meusel’s teaching of claim 13 and recognize that the modification is predictable or looked forward to for the same reasons as in the below double patenting rejection of claim 2 via US Patent 11,315,030.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding application claim 14, reference claim 11 does not disclose application claim 14. Meusel teaches application 14 as shown in the below 35 USC 102 rejection of claim 14, below. Thus, one of skill in the art of learn can modify reference claim 11’s learning with Meusel’s teaching of claim 14 and recognize that the modification is predictable or looked forward to for the same reasons as in the double patenting rejection of claim 2, above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 19 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 19 anticipates the broader application claim 15.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 20 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 20 anticipates the broader application claim 16.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim 17 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 23 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 23 anticipates the broader application claim 17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 23 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 23 anticipates the broader application claim 18.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 19 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 24 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 24 anticipates the broader application claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 25 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 25 anticipates the broader application claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 21 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.         . 
Regarding claim 21, reference claim 11 does not disclose claim 21. Shirazipour teaches claim 21 as shown in the below 35 USC 103 rejection of claim 21. Thus, one of skill in the art can modify reference claim 11 with Shirazipourl’s teaching of claim 21 for the same reasons as in the 35 USC 103 rejection of claim 21 below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.






Claim 22 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.         . 
Regarding claim 22, reference claim 11 does not disclose claim 22. Shirazipour teaches claim 22 as shown in the below 35 USC 103 rejection of claim 22. Thus, one of skill in the art can modify reference claim 11 with Shirazipourl’s teaching of claim 22 for the same reasons as in the 35 USC 103 rejection of claim 22 below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 23 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.         . 
Regarding claim 23, reference claim 11 does not disclose claim 23. Shirazipour teaches claim 23 as shown in the below 35 USC 103 rejection of claim 23. Thus, one of skill in the art can modify reference claim 11 with Shirazipourl’s teaching of claim 23 for the same reasons as in the 35 USC 103 rejection of claim 23 below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 11 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claim 11 anticipates the broader application claim 24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 25 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over reference claims 11,12 of copending Application No. 16/125,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the more specific reference claims 11,12 anticipates the broader application claim 25.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.










Double Patenting via US Patent 11,315,030
IDS cited 16/125,742: US 2019/0279102 A1

Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding claim 1, reference claim 31 does not disclose “,continuously updated,”. Meusel discloses claim 1 as shown in the below 35 USC 102 rejection of claim 1. Thus, one of skill in the art can modify reference claim 31 with Meusel’s teaching of claim 1 and recognize that the modification is predictable or looked forward to because the modification “indicates that the predictive model is satisfactory”, Meusel, [0032], 2nd S.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1). 
Regarding application claim 2, reference claim 31 does not disclose application claim 2. Meusel teaches application 2 as shown in the below 35 USC 102 rejection of claim 2, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Meusel’s teaching of claim 2 and recognize that the modification is predictable or looked forward to because the learning results in an revised improvement as taught by Meusel.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding claim 3, reference claim 20 does not disclose claim 3. Meusel discloses claim 3 as shown in the below 35 USC 102 rejection of claim 3. Thus, one of skill in the art can modify reference claim 31 with Meusel’s teaching of claim 3 and recognize that the modification is predictable or looked forward to for the same reasons as claim 2.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Rickard, Jr. et al. (US Patent App. Pub. No.: US 2018/0089585 A1).
Regarding application claim 4, reference claim 31 does not disclose application claim 4. Rickard teaches application 4 as shown in the below 35 USC 103 rejection of claim 4, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Rickard’s teaching of claim 4 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 4, below.







Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 5, reference claim 31 does not disclose application claim 4. Meusel teaches application claim 5 as shown in the below 35 USC 102 rejection of claim 5, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Meusel’s teaching of claim 5 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 6, reference claim 31 does not disclose application claim 6. Meusel teaches application claim 6 as shown in the below 35 USC 102 rejection of claim 6, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Meusel’s teaching of claim 6 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 7, reference claim 31 does not disclose application claim 6. Meusel teaches application claim 7 as shown in the below 35 USC 102 rejection of claim 7, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 7 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 8, reference claim 31 does not disclose application claim 8. Meusel teaches application claim 8 as shown in the below 35 USC 102 rejection of claim 8, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 8 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 9, reference claim 31 does not disclose application claim 9. Meusel teaches application claim 9 as shown in the below 35 USC 102 rejection of claim 9, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 9 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 10, reference claim 31 does not disclose application claim 10. Meusel teaches application claim 10 as shown in the below 35 USC 102 rejection of claim 10, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 10 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 11, reference claim 31 does not disclose application claim 11. Meusel teaches application claim 11 as shown in the below 35 USC 102 rejection of claim 11, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 11 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 12, reference claim 31 does not disclose application claim 12. Meusel teaches application claim 12 as shown in the below 35 USC 102 rejection of claim 12, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 12 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 13, reference claim 31 does not disclose application claim 13. Meusel teaches application claim 13 as shown in the below 35 USC 102 rejection of claim 13, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 13 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 14, reference claim 31 does not disclose application claim 14. Meusel teaches application claim 14 as shown in the below 35 USC 102 rejection of claim 14, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 14 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 15, reference claim 31 does not disclose application claim 15. Meusel teaches application claim 15 as shown in the below 35 USC 102 rejection of claim 15, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 15 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding application claim 16, reference claim 31 does not disclose application claim 16. Meusel teaches application claim 16 as shown in the below 35 USC 102 rejection of claim 16, below. Thus, one of skill in the art of learning can modify reference claim 31’s learning with Meusel’s teaching of claim 16 and recognize that the modification is predictable or looked forward to for the same reason as in the double patenting rejection of claim 2, above.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1).
Regarding application claim 17, reference claim 31 does not disclose application claim 17. Nelson teaches application 17 as shown in the below 35 USC 103 rejection of claim 17, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Nelson’s teaching of claim 17 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 17, below.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above futher in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1).
Regarding application claim 18, reference claim 31 does not disclose application claim 18. Nelson teaches application 18 as shown in the below 35 USC 103 rejection of claim 18, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Nelson’s teaching of claim 18 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 17, below.







Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1).
Regarding application claim 19, reference claim 31 does not disclose application claim 19. Nelson teaches application 19 as shown in the below 35 USC 103 rejection of claim 19, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Nelson’s teaching of claim 19 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 17, below.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1).
Regarding application claim 20, reference claim 31 does not disclose application claim 20. Nelson teaches application 20 as shown in the below 35 USC 103 rejection of claim 20, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Nelson’s teaching of claim 20 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 17, below.
Claim 21 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.
Regarding application claim 21, reference claim 31 does not disclose application claim 21. Shirazipour teaches application 21 as shown in the below 35 USC 103 rejection of claim 21, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Shirazipour’s teaching of claim 21 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 21, below.
Claim 22 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.
Regarding application claim 22, reference claim 31 does not disclose application claim 22. Shirazipour teaches application 22 as shown in the below 35 USC 103 rejection of claim 22, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Shirazipour’s teaching of claim 22 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 21, below.



Claim 23 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) as applied above further in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.
Regarding application claim 23, reference claim 31 does not disclose application claim 23. Shirazipour teaches application 23 as shown in the below 35 USC 103 rejection of claim 23, below. Thus, one of skill in the art of learn can modify reference claim 31’s learning with Shirazipour’s teaching of claim 23 and recognize that the modification is predictable or looked forward to for the same reason as in the 35 USC 103 rejection of claim 21, below.
Claim 24 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding claim 24, reference claim 31 does not disclose “,continuously updated,”. Meusel discloses claim 1 as shown in the below 35 USC 102 rejection of claim 1. Thus, one of skill in the art can modify reference claim 20 with Meusel’s teaching of claim 1 and recognize that the modification is predictable or looked forward to because the modification “indicates that the predictive model is satisfactory”, Meusel, [0032], 2nd S.
Claim 25 rejected on the ground of nonstatutory double patenting as being unpatentable over reference claim 31 of U.S. Patent No. 11,315,030 in view of Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) further in view of Bruns et al. (US Patent 2018/0211204 A1).
Regarding claim 25, reference claim 31 does not disclose claim 25. Meusel and Bruns discloses claim 25 as shown in the below 35 USC 103 rejection of claim 25. Thus, one of skill in the art can modify reference claim 31 with Meusel’s and Brun’s teaching of claim 25 for the same reasons as in the below 35 USC 103 rejection of claim 25 below.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,5,6,7,8,9,10,11,12,13,14,15,16 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1).
Regarding claim 1, Meusel discloses an Online Machine Learning System (OMLS), the system comprising: 
an Online (via “online/stream-based classification algorithm”, [0040], last S) Explanation System (OES), updated (via “update”a comprised by “revising”a, [0027], 2nd S) continuously (via “Iterations continue”, [0032], 2nd S), configured to provide instance (or “asset”, [0023], penultimate S, “For example”b, [0023], penultimate S, “As an…instance”b) level (via “different levels”, [0026], penultimate S) explanations (via “for each asset…an explanation…can be provided, which a user can interpret”, [0029], 2nd and last Ss: fig. 1:110:assets) and model (via “a predictive model configuration”, [0014], 2nd S) level explanations (said provided explanation for each asset 110: a truck, a factory and a train) to a user (via said user interpretation); 



an Online Human Expert Feedback (via “feedback”c, [0028], 2nd S) System (OEFS), updated (via said “revising”) continuously (via said “Iterations continue” represented in fig. 2: arrow going back to 240 from 244), configured to obtain expert (via a “Data analytics…expert”, [0001], 4th S or “domain expert” with “domain knowledge:, [0025], 2nd and last Ss, or “user…with available domain knowledge”, [0039], 1st S) instance level feedback (or “positive feedback”c via said “feedback”c) and expert model level feedback (or “negative feedback”c via said “feedback”c), for optimization (via “optimized to aggregation”, [0014], last S) of operation of the OMLS; 
an Online Machine Learning Engine (OMLE) (i.e., pieces of software, or truck “engine”, [0020], 2nd S, fig. 1:110: an online-truck with software: fig. 3: pieces: “module, component, subroutine”, [0048], last S) for incorporating and utilizing (represented in fig. 1 as arrows) one or more machine learning algorithms or models (or “an initial predictive model” and “The user-modified, initial predictive model”, [0039], 1st & last Ss, represented in fig. 1:108) utilizing features (via fig. 2:240: “Feature Selector”) to generate a result (via any one gerund in Meusel), and capable of incorporating and utilizing multiple different machine learning algorithms or models (via said initial and modified model), 
wherein the OMLS is configured to perform continuous (via said “iteration continue”) online (via said “an online/stream-based-based classification algorithm” represented in fig. 2:240: “Feature Selector”: “classification…within the feature selection”, [0036], 1st S) machine learning (or “a machine-learning system”, [0037], 2nd S).

a	Dictionary.com:
revise
verb (used with object), re·vised, re·vis·ing.
2	to alter something already written or printed, in order to make corrections, improve, or update:
to revise a manuscript.

b	Dictionary.com
for example
Definition of for example
Also, for instance. As an illustration of something, as in Dress casually, in blue jeans, for example, or This program has problems—for instance, it's hard to retrieve lost data. The first expression, which dates from the late 1500s, is used throughout this book to illustrate how an idiom is used. The variant dates from the mid-1600s.

wherein “illustration” is defined:
BRITISH DICTIONARY DEFINITIONS FOR ILLUSTRATION
illustration
noun
2	an example or demonstration:
an illustration of his ability

wherein “example” is defined:
BRITISH DICTIONARY DEFINITIONS FOR EXAMPLE
example
noun
1	a specimen or instance that is typical of the group or set of which it forms part; sample

c	Dictionary.com:
feedback
noun
Electronics.
the process of returning part of the output of a circuit, system, or device to the input, either to oppose the input (negative feedback ) or to aid the input (positive feedback ).





Regarding claim 2, Meusel discloses the system of claim 1, wherein the OES and the OEFS are updated (via said rule revision) on a per-instance (considered individually or one by one via “each asset 100 is provided to the server system 108”, [0020], last S) basis (via “based on the asset data”, [0014], 3rd S), and wherein the continuous online machine learning comprises per-instance (via said “each asset”) learning.  
Regarding claim 5, Meusel discloses the system of claim 1, wherein the expert model level feedback and the expert instance level feedback are utilized by the OMLS in optimization (via said “automated learning of optimized to aggregation”, [0014], last S) of operation of the OMLS.  
Regarding claim 6, Meusel discloses the system of claim 1, wherein the OES is configured to generates explanations (for each asset 110) to be presented to an expert user (via said user interpretation) via a graphical or other user interface (fig. 1:102,104: computers, fig. 2:218: “API(s)”), and wherein the OEFS is configured to obtain expert feedback (via said negative and positive feedback) via the graphical or other user interface (via said computer or API(s)).  
Regarding claim 7, Meusel discloses the system of claim 1, wherein the OES is used in generating explanations (for each asset 110) to a domain expert user (via said user interpretation) relating to understanding model predictions (via said predictive model configuration).  
Regarding claim 8, Meusel discloses the system of claim 1, wherein the expert instance level feedback comprises feedback relating to a particular instance (via said each asset).  
Regarding claim 9, Meusel discloses the system of claim 1, wherein the expert instance level feedback is provided after an expert (comprised by “the user…based on…domain knowledge”, [0038], 1st S) reviews (via “the user can…optimize”, [0039], penultimate S) explanation (via said for each asset 110) information (or contained information via  “a communication…containing information”a via “the user can normalize/optimize/change the suggestions”a, [0039], penultimate S) regarding features (via fig. 2:240: “Feature Selector”) and their relevance (via “other relevant information”, [0021], 3rd S).  
a	Dictionary.com:
suggestion
noun
3	something suggested, as a piece of advice:
We made the suggestion that she resign.

wherein “advice” is defined:
advice
noun
2	a communication, especially from a distance, containing information:
Advice from abroad informs us that the government has fallen. 
Recent diplomatic advices have been ominous.

Regarding claim 10, Meusel discloses the system of claim 1, wherein the expert model level feedback comprises feedback (via said negative and positive feedback) in connection with a set (or “feature sets”, [0014], 2nd S) of instances (said each asset 110) or one or more decision regions.  
Regarding claim 11, Meusel discloses the system of claim 1, wherein the expert model level feedback comprises feedback (via said negative and positive feedback as shown in fig. 2: arrow from 244 to 240) on (a connection as shown in fig. 2) a particular portion (or “one or more sub-assets (sub-components)”, [0020], 3rd S, represented in fig. 2:222: “Aggregator”) of a model (represented in fig. 2:242: “Supervised Learning”).  
Regarding claim 12, Meusel discloses the system of claim 1, wherein the expert model level feedback comprises feedback on a particular portion of a model (in claim 11), including providing a label (via “reported incidents and feedback (referred to herein as labels)”, [0028], 2nd S) or a new label relating to the particular portion.  
Regarding claim 13, Meusel discloses the system of claim 1, wherein an expert (via said domain knowledgeable user, i.e., expert user) providing (i.e., the act or result of provide) the expert instance level feedback (being a result based on the user optimizing the suggestions, i.e., contained information) or the expert model level feedback is a domain expert.  
Regarding claim 14, Meusel discloses the system of claim 1, wherein an expert providing the expert instance level feedback or the expert model level feedback (in claim 13) is an expert in an area of business (via “data form other sources (e.g., weather data, financial data)”, [0002], 1st S).  
Regarding claim 15, Meusel discloses the system of claim 1, further comprising providing a user with a graphical or other user interface (in claim 6) based staging (via “digital electronic circuitry”, [0048], 1st S) area (or screen as shown in fig. 1:102,104) for allowing the user to examine details of a model (or a rule) utilizing filtering (via “redundant features to be removed”, [0033], 3rd S) criteria (or “rules”, [0026], 1st S, i.e. said suggestions, i.e., said contained information).  



Regarding claim 16, Meusel discloses the system of claim 1, further comprising providing a user with a graphical or other user interface based staging area for allowing the user to examine details of a model utilizing filtering criteria (in claim 15), and wherein the filtering criteria relates to any of (Markush limitation follows: A or B or C (C1 or C2)) 
(A) accuracy (via “an accuracy of the predictive model”, [0014], penultimate S, represented in fig. 2:244: “Evaluation”) based (via said accuracy based on said feedback) criteria (or any one of said rules or models or suggestions represented in said fig. 2:244: “Evaluation” based on the feedback), 
(B) confidence based criteria, and 
(C) nodes that have at least 
one (C1) or 
more (C2) 
of a specified number of instances (said assets).  









Regarding claim 24, claim 24 is rejected the same as claim 1. The argument presented in claim 1 is equally applicable to claim 24. Thus, Meusel discloses an online machine learning method, the method comprising: 
an Online Explanation System (OES), updated continuously, providing instance level and model level explanations to a user; 
an Online Human Expert Feedback System (OEFS), updated continuously, obtaining expert instance level feedback and expert model level feedback, for optimization of operation of the OMLS; and 
an Online Machine Learning Engine (OMLE) incorporating and utilizing one or more machine learning algorithms or models utilizing features to generate a result, and capable of incorporating and utilizing multiple different machine learning algorithms or models, 
wherein the OMLS performs continuous online machine learning.  










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) in view of Bruns et al. (US Patent 2018/0211204 A1).
Regarding claim 3, Meusel teaches the system of claim 1, further comprising:





an Online Preprocessing (or first processing via fig. 2:202: “Feature Generation” being “first”, [0029], 1st S) Engine (OPrE) (or a piece of software as shown by any one box, “module, component, subroutine”, [0048], last S, in fig. 3: “implemented in…software”, [0048], 1st S) configured to 
(a) receive streaming (via said “online/stream-based classification algorithm”) data including an instance (via said asset example) comprising a vector of inputs (“different available inputs (e.g., from sensors, external data, IT/OT data, as well as calculated information such as sums and outlier scores”, [0026], 2nd S), the vector of inputs comprising a plurality of continuous (via said “Iterations continue”) or categorical (via “feedback…labels”, [0028], 2nd S) features (via said “Feature Selector”); 
(b) discretize (-ize, i.e., to make discrete via encoded data/programs via “encoded” “programs”, [0003], last S) features (via said selector);  
(c) impute missing feature (via said selector) values; 
(d) normalize (via “normalize”, [0039], penultimate S, “suggestions (e.g., include additional features in the rule”), [0038], last S) features (via said selector); and 
(e) detect drift or change (via “change”, [0039], penultimate S, “suggestions (e.g., include additional features in the rule”), [0038], last S) in features (via said selector); 
an Online Feature Engineering Engine (OFEE) (or a piece of software as shown by any one box in fig. 3) configured to produce features (via said selector); and 
an Online Robust Feature Selection Engine (ORFSE) (or a piece of software as shown by any one box in fig. 3) configured to evaluate (or “evaluating…over…features”, [0033], penultimate S) and select features (via said selector), 
wherein each of the OMLE, the OPrE, the OFEE, the ORFSE, the OES, and the OEFS (or pieces or components or modules or subroutines of software as shown by any one box in fig. 3) are continuously (via said “Iterations continue”) communicatively (“digital data communication”, [0051], 2nd S, “to communicate”, [0049], 4th S) coupled (via “coupled to receive”, [0048], 3rd S) to each other (as shown in fig. 3: pieces of software connected).  




Meusel does not teach:

a)	“a vector”;
b)	“impute missing feature values”; and
c)	“detect drift or change in features”.
















Bruns teaches:

a)	a vector (or “vector data”, [0129], 3rd S);
b)	impute missing feature values (via “impute asset attribute data (e.g., asset location, asset speeds, etc.)”, [0190], 1st S); and
c)	detect drift or change in features (via “changes in the features…may be monitored”, [0195], last S).
Thus, one of ordinary skill in the art of inputs (Bruns, fig.3:302: “Sensor A”) can modify Meusel’s sensor with Bruns teaching of the “vector data” by:
a)	making Meusel’s sensor comprise the pixel “vector data”; and
b)	recognizing that the modification is predictable or looked forward to because the modification results in “improved systems…for intelligently identifying features in an environment in which assets may operate”, Bruns, [0008], 1st S.












Regarding claim 25, claim 25 is rejected the same as claims 1 and 3. Thus, argument presented in claims 1 and 3 is equally applicable to claim 25. Thus, Meusel as combined teaches claim 25 of a non-transitory computer readable medium or media containing instructions for executing a method for performing online machine learning, the method comprising:
an Online Machine Learning Engine (OMLE) incorporating and utilizing one or more machine learning algorithms or models utilizing features to generate a result, and capable of incorporating and utilizing multiple different machine learning algorithms or models; 

an Online Preprocessing Engine (OPrE), able to impute missing feature values, normalize features and detect drift or change in features, (a) receiving streaming data including an instance comprising a vector of inputs, the vector of inputs comprising a plurality of continuous or categorical features; and (b) discretizing features; 

an Online Feature Engineering Engine (OFEE) producing features; 

an Online Robust Feature Selection Engine (ORFSE) evaluating and selecting features; 

an Online Explanation System (OES), updated continuously, providing instance level and model level explanations to a user; and 

an Online Human Expert Feedback System (OEFS), updated continuously, obtaining expert instance level feedback and expert model level feedback, for optimization of operation of the OMLS; 

wherein the OMLS performs continuous online machine learning; and 

wherein each of the OMLE, the OPrE, the OFEE, the ORFSE, the OES, and the OEFS are continuously communicatively coupled to each other.  










Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) in view of Bruns et al. (US Patent 2018/0211204 A1) as applied above further in view of Rickard, Jr. et al. (US Patent App. Pub. No.: US 2018/0089585 A1).
Regarding claim 4, Meusel as combined teaches the system of claim 3, wherein the OFEE: 
utilizes different types (or “different types”, [0031], 4th S) of similarities (comprised by said types each being a respective group-cluster of a respective same kind) relating to different aspects (i.e., distinctive features via said feature selector) of transaction (via “financial data”, [0002]) instances to produce sets (via fig. 2:206: “Set of Features”) of transaction (via said financial data being one example or instance) instances; and 
computes statistics, functions and features based on the sets of transaction instances.  


The combination does not teach:
a)	transaction instances;
b)	computes statistics, functions and features based on the sets of transaction instances.  





Rickard teaches:

a)	transaction instances (or “Examples of potential transaction types”, [0032], 2nd S);
b)	computes statistics (via fig. 2:260: “Statistical Analysis Module”), functions (or “continuous functions”a comprised by a “collection of points”a in a “chart”a, [0073], 3rd S, [0075], 3rd S, shown in figures 8 and 10) and features (via fig. 2: “Feature Extraction Module”) based on (via fig. 7:710: “Receive a set of objects representing potential transactions” being the basis of:
b1)	statistics: fig. 7:740: “Determine statistical information describing the set of objects based on the scores”, 
b2)	functions: or said continuous functions in figure 8 represented as said 740, and 
b3)	features: fig. 7:720: “Extract features describing each object”) 
the sets of transaction instances (via said “set of objects representing potential transactions”).  
	






Thus one of ordinary skill in the art of transactions (Meusel: “a business transaction”b comprised by “financial data”b, [0002]) can modify Meusel’s “financial data”b with Rickard’s said “Examples of potential transaction types” by:
a)	making Meusel’s data (fig. 2:216: “External Data”) be as said “Examples of potential transaction types”; and
b)	recognizing that the modification is predictable or looked forward to because the modification is used to “provide valuable information to users of the enterprise”, Rickard, [0015], 1st S.






























a	Dictionary.com:
chart
noun
2	a graphic representation, as by curves, of a dependent variable, as temperature, price, etc.; graph.

wherein “curves” is defined:
curve
noun
8	Mathematics. a collection of points whose coordinates are continuous functions of a single independent variable.

wherein “continuous functions” is defined:
continuous function
noun Mathematics.
1	(loosely) a mathematical function such that a small change in the independent variable, or point of the domain, produces only a small change in the value of the function.
2	(at a point in its domain) a function that has a limit equal to the value of the function at the point; a function that has the property that for any small number, a second number can be found such that when the distance between any other point in the domain and the given point is less than the second number, the difference in the functional values at the two points is less than the first number in absolute value.






















b	Dictionary.com:
financial
adjective
2	of or relating to those commonly engaged in dealing with money and credit.

wherein “ing” of dealing” is defined:
-ing1
1	a suffix of nouns formed from verbs, expressing the action of the verb or its result, product, material, etc. (the art of building; a new building; cotton wadding). It is also used to form nouns from words other than verbs (offing; shirting). Verbal nouns ending in -ing are often used attributively (the printing trade) and in forming compounds (drinking song). In some compounds (sewing machine), the first element might reasonably be regarded as the participial adjective, -ing2, the compound thus meaning “a machine that sews,” but it is commonly taken as a verbal noun, the compound being explained as “a machine for sewing.”

wherein “ing2” is defined:
OTHER DEFINITIONS FOR -ING (2 OF 3)
-ing2
1	a suffix forming the present participle of verbs (walking; thinking), such participles being often used as participial adjectives: warring factions.

wherein the noun-gerund “dealing” (not a “present participle of verbs”) is defined:
deal1
noun
15	a business transaction:
They closed the deal after a week of negotiating.



















Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) in view of Nelson (US Patent App. Pub. No.: US 2017/0236514 A1).
Regarding claim 17, Meusel teaches the system of claim 1, wherein obtaining expert feedback comprises requesting (Markush limitation follows A or B) (A) approval or (B) rejection of an O (or said “online/stream-based classification algorithm”) MLS (or “machine-learning system”, [0037], 2nd S) decision (via “determination…from a decision tree”, [0029], last S), wherein the (A) approval or (B) rejection is accomplished by single user action (via “users…who interact”, [0016], last S or said user interpretation or “users will grant”, [0037], 2nd S or “user provides”, [0038], 1st S, or “user can use… normalize/optimize/change”, [0039], 1st S and 4th Ss).  




Meusel does not teach “requesting approval or rejection”.







	Nelson teaches:
	requesting 
(A) approval (or “request…approval”, [0071], last S) or 
(B) rejection.
	Thus, one of ordinary skill in the art of learning (“a predetermined supervised learning model”, Nelson, [0032], 3rd S) can modify Meusel’s said “machine-learning system” with Nelson’s said “request user feedback…such as…approval” by:
a)	making Meusel’s said “machine-learning system” be as Nelson’s fig. 3A:322,326: “PROCESS.”, “MEMORY”; 
b)	execute Nelson’s fig. 3A; and
c)	recognizing that the modification is predictable or looked forward to because the modification results in updated machine learning model (“revised supervised learning model”, Nelson, [0074], last S, by correcting a dataset). 










Regarding claim 18, claim 18 is rejected the same as claim 17. Thus argument presented in claim 17 is equally applicable to claim 18. Thus, Meusel as combined teaches claim 18 of the system of claim 1, wherein obtaining expert feedback comprises requesting approval or rejection of an OMLS decision (in claim 17), wherein the approval or rejection is accomplished by less than five single user actions (via “feedback…such as an action”, Nelson, [0060], 3rd S, comprised by said “machine-learning system” as modified via the combination).  
Regarding claim 19, claim 19 is rejected the same as claim 17. Thus argument presented in claim 17 is equally applicable to claim 19. Thus, Meusel as combined teaches claim 19 of the system of claim 1, wherein obtaining expert feedback comprises requesting approval or rejection of an OMLS decision, wherein the approval or rejection is accomplished by less than five (Markush limitation follows: A or B) (A) user actions (in claim 18) or (B) selections.  
Regarding claim 20, claim 20 is rejected the same as claim 17. Thus argument presented in claim 17 is equally applicable to claim 20. Thus, Meusel as combined teaches claim 20 of the system of claim 1, wherein obtaining expert feedback comprises requesting approval or rejection of an OMLS decision, wherein the approval or rejection (in claim 17) is accomplished by user input via (Markush limitation follows: A or B or C) (A) one or (B) more of a graphical interface, a text interface (or “text…user interface”, Nelson, [0042], last S: figs. 1,3A:108, comprised by said Meusel’s “machine-learning system” as modified via the combination), a haptical interface, a neurological interface, or (C) an interface comprising direct detection of electrical brain signal.  

Claim(s) 21,22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meusel et al. (US Patent App. Pub. No.: US 2018/0374104 A1) in view of Shirazipour et al. (US Patent App. Pub. No.: US 2021/0192413 A1) with Related U.S. Application Data: Provisional application No. 62/664,774, filed on Apr. 30, 2018.
Regarding claim 21, Meusel teaches the system of claim 1, comprising providing alerts for an expert (via said knowledgeable user) in situations (via “In cases”, [0024], 2nd S) where the OMLS (said “machine-learning system”) determines (via “automatically determining feature sets”, [0014], 2nd S, represented in fig. 2:206: “Set of Features”) that (“that” a conjunction, functioning as a connection between words, introducing a clause expressing cause or reason, purpose or aim, result or consequence, etc.) expert (via said domain-knowledgeable user) feedback (via said negative and positive feedback arrow) would optimize (via said “optimized to aggregation” resulting in said automatically determined fig. 2:206: “Set of Features”) OMLS operation (comprised by “operations described”, [0046], 1st S).  
	


Meusel does not teach:
a)	“alerts for”; and
b)	“determines that expert feedback would optimize”.



Shirazipour teaches in the provisional application:
a)	alerts (via instruments that direct the states or conditions of being “alert”a or “wide-awake”a “with the eyes wide open”a comprised by “data…associated with…a key performance indicator”a or “KPIs”, page 7, para “(1)”, 2nd S, represented in page 6, fig. 1:5A: “worker” with four helmets and one eye-glasses with eyes wide open or page 19, fig. 6: “Workers” with six eye-glasses with eyes wide open) for (figs. 1,6: “Remote Experts”); and
b)	(or the worker or the expert) determines that (“that” a conjunction, functioning as a connection between words, introducing a clause expressing cause or reason, purpose or aim, result or consequence, etc.) expert (via said “Remote Experts”) feedback (via a determined “remote expert’s observed feedback”, pg. 8, para “(6A)”) would optimize (via “will improve”, pg. 7, “(3)”, 5th S, “HPCM” “efficiency”, id., comprising “a maximum of 100 representing best AR rendering”, pg. 17, bullet para, penultimate S, wherein “HPCM” is shown in page 15: “Figure 1 ML Module B (AR Renderer)”: “-Expected HCPM output”).


















a	Dictionary.com:
indicator
noun
3	an instrument that indicates the condition of a machine or the like.

wherein “indicates” is defined:
indicate
verb (used with object), in·di·cat·ed, in·di·cat·ing.
2	to point out or point to; direct attention to:
to indicate a place on a map.

attention
noun
5	notice or awareness:
His deliberate cough caught the waiter's attention.

awareness
noun
1	the state or condition of being aware; having knowledge; consciousness:
The object of the information drive is to raise awareness of what spreads HIV/AIDS.
aware
adjective
2	informed; alert; knowledgeable; sophisticated:
She is one of the most politically aware young women around.
alert
adjective
1	fully aware and attentive; wide-awake; keen:
an alert mind.

wide-awake
adjective
1	fully awake; with the eyes wide open.







Thus, one of skill in the art of experts can modify Meusel’s domain knowledge user with Shirazipour’s “Remote Experts” by:
a)	making the domain user be as the “Remote Experts” as shown in Shirazipour’s pg. 6, figure 1: “Remote Experts”;
b)	making Meusel’s “machine-learning system” be as either of Shirazipour’s pg. 6, figure 1:7A,7B: “ML module”; and
c)	recognizing that the modification is predictable or looked forward to because the modification is used “to train models able to perform as good as all experts”, Shirazipour’s pg. 5, 1st full para, 2nd S.
Regarding claim 22, claim 22 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 22. Thus, Meusel as combined teaches the system of claim 1, further comprising providing alerts to an expert where the OMLS determines that expert feedback would optimize OMLS operation.  
Regarding claim 23, claim 23 is rejected the same as claim 21. Thus, argument presented in claim 21 is equally applicable to claim 23. Thus, Meusel as combined teaches claim 23 of the system of claim 1, further comprising providing alerts to an expert where the OMLS determines that expert feedback would optimize OMLS operation, wherein the determining comprises detecting (a gerund expressing result (such as “determined”) of the verb detect) a pattern determined to (“to” expressing the result “determined”) be (“be” is (1) linking the subject “pattern” to the adjective “significant” and (2) expressing state: “significant”) significant (via said Meusel’s domain knowledge user and Meusel’s machine-learning system as modified by the combination) by the OMLS.  
Thus, the combination already teaches:
detecting (or “detect”a via “find out”a) a pattern (via “finding patterns”a via “speech recognition”a, pg. 8, bullet: detecting/finding speech patterns) determined (or “clearly…determined”a via “to find out definitely”a: clearly detected speech patterns) to (“to” expressing the result, the claimed “determined”, via “to” of said “to find out definitely”a: clearly expressed/outputted detected speech patterns) be (“be” is (1) linking the claimed subject “pattern” to the claimed adjective “significant” and (2) expressing state: the claimed “significant”: via “quality of being significant”a via “character”a wherein “being” is linking the adjective “significant” to the subject “something”a in the sentence--something that is found or ascertaineda—wherein “ascertained”a comprises said “quality of being significant”a) significant.
	











a	Dictionary.com:
speech recognition, noun
1	Computers. the computerized analysis of spoken words in order to identify the speaker, as in security systems, or to respond to voiced commands: the analysis is performed by finding patterns in the spectrum of the incoming sound and comparing them with stored patterns of elements of sound, as phones, or of complete words.

wherein “finding” is defined:
finding, noun
1	the act of a person or thing that finds; discovery.
2	Often findings. something that is found or ascertained.

wherein “ascertained” is defined:
ascertain, verb (used with object)
1	to find out definitely; learn with certainty or assurance; determine:
to ascertain the facts.

wherein “find out” is defined:
OTHER IDIOMS AND PHRASES WITH FIND OUT
find out
2	Expose, detect the true nature or character of, especially in an offense. For example, Cheaters risk being found out. [c. 1700]

wherein “detect” is defined:
detect
verb (used with object)
2	to discover the existence of:
to detect the odor of gas.

wherein “discover” is defined:
discover
verb (used with object)
1	to see, get knowledge of, learn of, find, or find out; gain sight or knowledge of (something previously unseen or unknown):
to discover America;
to discover electricity.

wherein “learn” is defined:
learn
verb (used with object), learned  [lurnd] or learnt  [lurnt], learn·ing  [lur-ning].
2	to become informed of or acquainted with; ascertain:
to learn the truth.

wherein “definitely” is defined:
definitely
adverb
1	in a clear and definite manner; unambiguously.

wherein “definite” is defined:


definite
adjective
1	clearly defined or determined; not vague or general; fixed; precise; exact:
a definite quantity; definite directions.

wherein “character” is defined:
character, noun
2	one such feature or trait; characteristic.

wherein “characteristic” is defined:
characteristic, noun
2	a distinguishing feature or quality:
Generosity is his chief characteristic.

wherein “feature” is defined:
feature, noun
1	a prominent or conspicuous part or characteristic:
Tall buildings were a new feature on the skyline.

wherein “prominent” is defined:
prominent, adjective
3	leading, important, or well-known:
a prominent citizen.

wherein “important” is defined:
important, adjective
1	of much or great significance or consequence:
an important event in world history.

wherein “significance” is defined:
significance, noun
3	the quality of being significant or having a meaning:
to give significance to dull chores.

wherein “significant” is defined:
significant
adjective
1	important and deserving of attention; of consequence:
Their advice played a significant role in saving my marriage.











Suggestions
Applicant’s disclosure (US 2019/0279042 A1:[0004], 3rd to last S) states, directed to the very first mentioned disclosed advantage of three disclosed advantages:
“One of the underlying reasons for this training - validation practice is the fact that most machine learning models that are complex enough can fit ( and hence overfit ) any training set if they are given hyperparameters of enough complexity , and it is desired to have stable ( not overfitted ) models while the world that created the data keeps changing”.

	Claim 1 does not make apparent “stable models while…data keeps changing”. Thus the lack of “stable models while…data keeps changing” in the claims is an indication of obviousness under 35 USC 103.
	Clear difference in view of the above 35 USC 103 rejections: applicant’s figures 7-10. In contrast, the cited art teaches speech recognition patterns or image-tracking recognition patterns in the rejection of claim 23. 
Note that these suggestions are not provided with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestion are mainly provided to seek out advantages in the disclosure regardless of 35 USC 101,112,102 and/or 103.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667